Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claims 1 to 19, filed on 11/4/2020, have been examined.

Priority

Acknowledgment is made of applicant's claim for the priority to Provisional Application No. 62/932,103, filed on November 7, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/24/2021, 5/5/2021, 7/14/2021, 8/19/2021 and 1/11/2022 have been entered and references cited within have been considered.

Drawings
The drawings filed on 11/4/2020 are accepted. 

Claim Objections
Claim 8 is objected to for using an acronyms LoRaWAN without defining it first...Appropriate correction is required.

Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  et al. (USPub: 2019/0265082, hereinafter referred to as Zafar). 

Regarding claim 1, Zafar discloses a sensor unit for detecting or providing information about characteristics of an environment,  the sensor unit comprising (para. 55, lines 1-3):
(a) an upper enclosure (para. 55, lines 6-10, wherein the 3D enclosure contains the power, memory, processor and receiver and transmitter.  FIG. 7B illustrates there is a top portion of the enclosure), the upper enclosure containing at least the following:
(i) a power supply; 
(ii) a memory;
(iii) a processor, the processor configured to execute instructions in the memory and to read and write data to and from the memory;
(iv) a radio receiver; and
(v) a radio transmitter;
(b) an elongated shaft, the elongated shaft coupled to the upper enclosure (para. 186, lines 18-19, wherein the rod is the shaft); 
wherein the elongated shaft comprises one or more local shaft sensors, wherein the one or more local shaft sensors comprise at least one of the following: a temperature sensor, a humidity sensor, an oxygen sensor, a carbon dioxide sensor, a phosphine sensor, an acoustic sensor, an ethylene sensor, a positioning sensor, an accelerometer, and a pressure sensor (para. 107 lines 1-4 and para. 55, lines 12-16, wherein the one or more senses are temperature sensor, humidity sensor etc.); and
(c) an antenna, the antenna coupled to the upper enclosure and configured to wirelessly transmit data and receive data (para. 55, lines 10-12, wherein the 3D enclosure contains an antenna);
wherein the power supply is coupled to the memory chip, the processor, the radio receiver, the radio transmitter, and the one or more local shaft sensors; the memory chip is coupled to the processor, the radio receiver, the radio transmitter and the one or more local shaft sensors; the processor is coupled to the radio receiver, the radio transmitter, and the one or more local shaft sensors; and the antenna is coupled to the radio transmitter and the radio receiver (para. 55, lines 17-24);
wherein the elongated shaft comprises a permeable area, thereby allowing the one or more local shaft sensors to detect the environment (para. 55, lines 26-29, wherein the 3D enclosure include a permeable area); and
wherein the sensor unit transmits data and receives data to a cloud computing system via a wireless network (FIG. 12 and para. 13, wherein the sensors communicate with the could via a wireless network).

Regarding claim 2, Zafar discloses everything as applied above. Zafar further discloses 
wherein the one or more local shaft sensors comprises a first temperature sensor and a second temperature sensor, the first temperature sensor and second temperature sensor located at different positions along the elongated shaft (para. 191, lines 1-3, para. 55, lines 12-16,  and para. 186,  lines 18-19, wherein different positions sensors are included and the sensors are the temperature sensors).

Regarding claim 3, Zafar discloses everything as applied above. Zafar further discloses 
wherein the one or more local shaft sensors further comprises a first humidity sensor and a second humidity sensor, the first humidity sensor and second humidity sensor located at different positions along the elongated shaft (para. 191, lines 1-3, para. 55, lines 12-16,  and para. 186,  lines 18-19, wherein different positions sensors are included and the sensors are the humidity sensors).

Regarding claim 4, Zafar discloses everything as applied above. Zafar further discloses 
wherein the sensor unit communicates to a cloud computing system over a long-range wireless network (para. 75, wherein the cellular network is a long-range wireless network).

Regarding claim 5, Zafar discloses everything as applied above. Zafar further discloses 
wherein the long-range wireless network is a cellular network (para. 75).

Regarding claim 6, Zafar discloses everything as applied above. Zafar further discloses
wherein the sensor unit communicates with one or more additional sensor devices over a local network (FIG. 6, wherein local network 610 is a meshing network).

Regarding claim 7, Zafar discloses everything as applied above. Zafar further discloses
wherein the local network is a meshing network or a star network (FIG. 6, wherein local network 610 is a meshing network).

Regarding claim 9, Zafar discloses everything as applied above. Zafar further discloses
wherein the sensor unit further comprises one or more upper enclosure sensors contained in the upper enclosure, wherein the one or more upper enclose sensors is coupled to power supply, the memory chip, the processor, the radio receiver, and the radio transmitter (para. 55, lines 6-10, wherein the 3D enclosure contains the power, memory, processor and receiver and transmitter. FIG. 7B illustrates there is a top portion of the enclosure);
wherein the one or more upper enclosure sensors comprise at least one of the following: a temperature sensor, a humidity sensor, an oxygen sensor, a carbon dioxide sensor, a phosphine sensor, an acoustic sensor, an ethylene sensor, a positioning sensor, an accelerometer, and a pressure sensor (para. 107 lines 1-4 and para. 55, lines 12-16, wherein the one or more senses are temperature sensor, humidity sensor etc.); and
wherein the upper enclosure comprises a permeable area, thereby allowing the one or more upper enclosure sensors to detect the environment (para. 55, lines 26-29, wherein the 3D enclosure include a permeable area).

Regarding claim 10, Zafar discloses everything as applied above. Zafar further discloses
wherein the upper enclosure sensors comprise a temperature sensor and a humidity sensor (para. 55, lines 12-16, wherein the sensors are a temperature sensor and a humidity sensor).

Regarding claim 11, Zafar discloses everything as applied above. Zafar further discloses
wherein the one or more upper enclosure sensors comprises a temperature sensor, a humidity sensor, and a phosphine sensor (para. 55, lines 12-16).

Regarding claim 12, Zafar discloses everything as applied above. Zafar further discloses
wherein the one or more upper enclosure sensors further comprises at least one of the following: an oxygen sensor, a carbon dioxide sensor, an acoustic sensor, a positioning sensor, an accelerometer, and a pressure sensor (para. 55, lines 12-16).

Regarding claim 13, Zafar discloses everything as applied above. Zafar further discloses
wherein the sensor unit is configured to be in two possible modes: an active mode, in which power from the power supply is delivered to the radio transmitter and the radio receiver, or a sleep mode, in which power from the power supply is not delivered to the radio transmitter or the radio receiver; wherein the sensor unit can switch between the active mode and the sleep mode and between the sleep mode and the active mode (para. 66).

Regarding claim 14, Zafar discloses everything as applied above. Zafar further discloses
wherein the sensor unit will switch from the sleep mode to the active mode upon at least one of the following: 
data received by the sensor unit is outside of a predetermined range or a predetermined set of ranges; 
data received by the sensor unit is different from or substantially different from a predetermined value or a predetermined set of values; 
the sensor unit was in the sleep mode for a predetermined time period;
the sensor unit detects pressure and/or movement; and
the sensor unit detects a wireless signal (para. 67).

Regarding claim 17, Zafar discloses everything as applied above. Zafar further discloses
wherein the sensor unit will automatically transfer data to the cloud computing system upon switching from sleep mode to active mode (para. 68).

Regarding claim 18, Zafar discloses everything as applied above. Zafar further discloses
wherein the sensor unit switches from the active mode to the sleep mode upon at least one the following:
data received by the sensor unit is within a predetermined range or ranges; 
data received by the sensor unit is equal to or substantially equal to a predetermined value or values; 
the sensor unit was in the active mode for a predetermined time period; and the sensor unit cannot find connectivity to a wireless network for a predetermined time period (para. 69).

Regarding claim 19, Zafar discloses everything as applied above. Zafar further discloses
wherein the sensor unit transmits data and receives data directly to a cloud computing system via a wireless network (FIG. 6 illustrates local sensor 607 communicates with could with a wireless network).

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 8 is rejected under 35 U.S.C. AIA  103 as being unpatentable over Zafar n view of Brailovskiy (USPat: 11,343,551 B1, hereinafter referred to as Brailovskiy). 

Regarding claim 8, Zafar discloses everything as applied above. Zafar does not explicitly disclose wherein the sensor unit communities with one or more additional sensor devices over a LoRaWAN network.  However, this concept is well known in the art as disclosed by Brailovskiy. In the same field of endeavor, Brailovskiy discloses 
wherein the sensor unit communities with one or more additional sensor devices over a LoRaWAN network (col. 6, lines 15-24, wherein the sensors a communicates use LoRaWAN network). \
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Brailovskiy’s method into Zafar’s invention. One of ordinary skill in the art would have been motivated of operating in “a lower power wire-area-networks” (col. 6, lines 21-22).

Claims 15-16 are rejected under 35 U.S.C. AIA  103 as being unpatentable over Zafar n view of Huang et al. (USPub: 2016/0291127, hereinafter referred to as Huang). 

Regarding claim 15, Zafar discloses everything as applied above. Zafar does not explicitly disclose wherein the sensor unit will switch from the sleep mode to the active mode upon detecting a wireless signal. However, this concept is well known in the art as disclosed by Huang. In the same field of endeavor, Huang discloses 
wherein the sensor unit will switch from the sleep mode to the active mode upon detecting a wireless signal (para. 18, wherein the Bluetooth module is configured to switch between sleep and active modes.  It enters the wake-up (entering the active mode from the sleep mode) when it receives downlink signals).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Huang’s method into Zafar’s invention. One of ordinary skill in the art would have been motivated “to enable more energy-efficient communication of location tracking information” (para. 20, lines 36-37) 

Regarding claim 16, Zafar and Huang disclose everything as applied above. Zafar and Huang further disclose 
wherein the wireless signal is a Bluetooth signal (para. 18, lines 18-19).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Huang’s method into Zafar’s invention. One of ordinary skill in the art would have been motivated “to enable more energy-efficient communication of location tracking information” (para. 20, lines 36-37) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419